Case 2:21-mj-00117-DB Document 2 Filed 07/23/21 Page 1 of 2

 

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA FILED
July 23, 2021
CLERK, US DSITRICT COURT

EASTERN DISTRICT OF
CALIFORNIA

 

 

 

UNITED STATES OF AMERICA, No. 2:21-MJ-00117-DB
Plaintiff,
V. DETENTION ORDER
(Violation of Pretrial Release,
DONTE TURNER, Probation or Supervised Release)
Defendant.

 

 

[| After a hearing pursuant to 18 U.S.C. § 3148 (violation of pretrial release order), the court finds:
there is probable cause to believe the person has committed a federal, state or local crime while
on
release and defendant has not rebutted the presumption that his/her release will endanger
another or
the community or
there is clear and convincing evidence that the defendant has violated another condition of

| | release
and

[| based on the factors set forth in 18 U.S.C. § 3142(g) there is no condition or combination of
conditions of release that will assure that the defendant will not flee or pose a danger to the
safety
of another person or the community or
the person is unlikely to abide by any condition or combination of conditions of release.
F.R.Cr.P.
32.1(a)(D), 46(c), 18 U.S.C. § 3148.

 

After a hearing pursuant to F.R.Cr.P. 32.1(a)(6) and 46(c) and 18 U.S.C. § 3143 (violation of probation
* supervised release) the court finds there is probable cause to believe defendant has violated a condition
o obation or supervised release and the defendant has not met his/her burden of establishing by clear
eonvincing evidence that he/she will not flee or pose a danger to another person or to the community.
18 U.S.C. § 3143.

 

 

 

IT IS ORDERED that pursuant to 18 U.S.C. § 3142(i)(2)-(4) defendant is committed to the custody of the
Attorney General for confinement in a corrections facility separate, to the extent practicable, from persons
awaiting or serving sentences or being held in custody pending appeal. The defendant shall be afforded
reasonable opportunity for private consultation with his/her counsel.

MM
Mil
Case 2:21-mj-00117-DB Document 2 Filed 07/23/21 Page 2 of 2

Upon further order of a court of the United States or request of an attorney for the United States the person
in charge of the corrections facility in which the defendant is confined shall deliver the defendant to a United
States Marshal for purpose of an appearance in connection with a court proceeding.

Dated: July 23, 2021

 

ORAH BARNES
UNITED STATES MAGISTRATE JUDGE
